Citation Nr: 9905763	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-29 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Suffoletta, Associate Counsel

INTRODUCTION

The veteran had active service from June 1966 to June 1969 
and from May 1970 to July 1987.  During Desert Storm, he was 
recalled to active duty from February 1991 to March 1991.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1996 RO rating decision that denied service 
connection for glaucoma.


REMAND

Service medical records reveal that the veteran was seen in 
May 1982 for eye problems and that glaucoma was suspected.  
He was recommended for ophthalmology evaluation.  The report 
of this evaluation in June 1982 is negative for glaucoma.  
The post-service medical records show that glaucoma was found 
in 1992.  Where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition experienced in service VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition experienced 
in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for a 
VA eye examination to determine the 
nature and extent of his glaucoma, and to 
obtain an opinion as to the etiology of 
this condition.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should give a fully reasoned 
opinion as to the etiology of the 
veteran's glaucoma, including whether it 
is at least as likely as not that this 
condition is related to an incident of 
service, with particular attention to the 
May 1982 episode.  The examiner should 
support the opinion by discussing medical 
principles as applied to the specific 
evidence in the veteran's case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

2.  After the above development, the RO 
should review the claim.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


